FILED
                              NOT FOR PUBLICATION                          DEC 02 2013

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U.S. COURT OF APPEALS



                              FOR THE NINTH CIRCUIT


JUAN CARLOS BELTRAN-DELGADO,                     No. 10-73235

               Petitioner,                       Agency No. A088-736-238

  v.
                                                 MEMORANDUM*
ERIC H. HOLDER, Jr., Attorney General,

               Respondent.


                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted November 19, 2013**

Before:        CANBY, TROTT, and THOMAS, Circuit Judges.

       Juan Carlos Beltran-Delgado, a native and citizen of El Salvador, petitions

for review of the Board of Immigration Appeal (“BIA”) order dismissing his

appeal from an immigration judge’s decision denying his application for asylum,

withholding of removal, and protection under the Convention Against


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
Torture (“CAT”). We have jurisdiction under 8 U.S.C. § 1252. We review for

substantial evidence the BIA’s factual findings, Zehatye v. Gonzales, 453 F.3d
1182, 1184-85 (9th Cir. 2006), and we deny the petition for review.

      Beltran-Delgado was the victim of gang violence and robberies and fears

future harm by gang members in El Salvador. Substantial evidence supports the

BIA’s determination that Beltran-Delgado failed to show that the gang members

were or would be motivated by a protected ground. See Zetino v. Holder, 622 F.3d
1007, 1016 (9th Cir. 2010) (“An alien’s desire to be free from harassment by

criminals motivated by theft or random violence by gang members bears no nexus

to a protected ground.”); see also Parussimova v. Mukasey, 555 F.3d 734, 740 (9th

Cir. 2009) (the REAL ID Act “requires that a protected ground represent ‘one

central reason’ for an asylum applicant’s persecution”). Accordingly, Beltran-

Delgado’s asylum and withholding of removal claims fail.

      Substantial evidence also supports the BIA’s denial of CAT relief because

Beltran-Delgado did not establish he would be tortured by the government of El

Salvador or with its consent or acquiescence. See Silaya v. Mukasey, 524 F.3d
1066, 1073 (9th Cir. 2008).

      PETITION FOR REVIEW DENIED.




                                         2                                     10-73235